DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 2, 4, 6, 7, 9, 11, 12, 14 , and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chi et al. (U.S. Patent No. 8,248,364), hereinafter Chi and Zhang et al. (US 2013/0307949), hereinafter Zhang, in view of Teoh et al. (U.S. Patent No. 8,611,584), hereinafter Teoh.
	In reference to claim 1, Chi discloses a device (400) worn on a finger, the device comprising: 
a camera (202 or 302) (see Figs. 2 and 3A; col. 4, lines 28-30) configured to capture images of a surface (304)(see Figs. 3A, and 3B ; col. 5; Lines 40-45)     ; and
 (i) captures an image of the surface (304) (see Figs. 3A; col. 5, Lines 40-42)      and (ii) transmits at least a portion of the image (304) to a computing system (display 108 of Fig. 2; or display 306 of Fig. 3B) (The processor configured to receive images from the detector camera (104) and transmit to the display computer (108); see col. 3, lines 59-63.
Chi discloses the microcontroller (404, Fig. 4) based on at least first image (504 in Fig. 5) retrieved from the camera (402 Fig. 4) (comparing the first image 504 to second image 508; see col. 8, lines 44-49), that the finger device that the user wear moving on the surface (the processor (404) defined the movements or gestures of the detector (finger device) by comparing one or more images recorded by the detector (camera 402), see col. 6, lines 49-52); … while at position (502 Fig. 5A) the detector (402) records one or more images include first image (504)… while at position  (508) the detector records one or more images including second image (520)… by comparing the vertical coordinates 506 of the first image (504) and second coordinate (522) of the second image (520)… from this the processor may detect that the detector (finger device) has moved downward in space (col. 8, lines 14-49).
Chi does not disclose detect the finger touches the surface based on the first image retrieve from the microcontroller and in response to the detecting that the finger of the user touches the surface.
In the same field of endeavor, Zhang discloses in Fig. 9, detecting the finger (paragraph [34]) touches the surface based on the first image retrieved from the camera (130) from the microcontroller (140, Fig. 1). For example, Zhang discloses first image is captures including an object over the surface (block 910)… a light pattern may be projected to create a light pattern on the surface. A pattern of such projected light may be based, at least in part, on the first image… at block 930, a second image may include an image of the object and an image of the projected light pattern. At 940, a determination may be made as to whether the object, (touch object may comprise a finger of the user; paragraph [34]) touch the surface. The object finger may be determined to be touching the surface if the light pattern in the second image include one or more discontinuities (paragraphs [47-48]), and in response to detecting that the user finger touches the surface (850 of Fig. 8) perform an action command (see 950 in Fig. 9), 
It would have been obvious for one of ordinary skill in the art at the time of the invention was made to use the method of detecting the finger touch the surface based on the first image in Chi as taught by Zhang because detecting touch action may allow an electronic device to determine whether the user intends to enter a command and to perform corresponding particular command for the computer perform based on whether the finger touch the surface (paragraph [15] of Zhang and Fig. 9).
Zhang, in addition, discloses in Fig. 5, a camera may capture an image of surface 550 and object 560, including tip 565… a processor 540 may determine that tip 565 is located at point A to determine the touch of the tip (paragraph [41])… a presence of an object may be determined if at least a portion of surface 850 is obscured or blocked from the view of the camera.
Chi does not disclose the analysis of the first image comprises an analysis only a first sub-region of the first image, the first sub-region having a predetermined size and predetermined location within the first frame.
In the same field of endeavor, Teoh discloses the analysis of the first image (304) comprises an analysis of the of only a first sub-region (302) of the first image, the sub-region having a predetermined size (7x7, 8x8 9x9) and predetermined location within the first frame (in the second mode, when the detector 222 determined that a particular frame of the image data does has a predefined portion with prominent trackable feature; col. 6, lines 25-28; in a second mode of operation, the processing unit 220 selects a portion of a reference frame of image data of the navigation surface 106 with prominent trackable features and then only correlates that … for displacement estimation (col. 4, lines 43-49. portion of the frame of image data having the same size as the selected portion with prominent trackable features and positioned in the same location in the frame of image data as the selected portion in the particular frame of image data.  The results of the cross-correlation are then used to produce the output directional delta X and Y displacement values by the processing unit 220; see Fig. 3, col. 4, lines 43-50, and col. 6, lines 15-29). Furthermore, see step (404) and (408) in Fig. 5, if a portion (304) of a current frame with prominent trackable features, perform cross-correlation using portions of frame of image data.
It would have been obvious for one of ordinary skill in the art at the time of the invention was made to incorporate the analysis only a portion of the image having a predetermined size and predetermined location in Chi to perform optical navigation selectively use a portion of a captured frame of image data for displacement estimation, which can reduce power consumption and/or increase the tracking performance at higher speed usage (col. 1, lines 43-47 and col. 4, lines 50-54).

In reference to claim 2, Chi and Zhang disclose the microcontroller further measure a relative movement of the finger device while in contact with the surface as shown in Fig. 5A-5B (the movement of the finger device 402 from the first position 502 to second position 518; col. 8, lines 28-35 of Chi. Furthermore, Zhang discloses sensing device 110 may determine or identify a gesture performed by a user's hand or finger over a surface comprising a virtual keyboard, paragraph [28])

In reference to claim 4, Zhang discloses the microcontroller further detects that the finger ceases touching the surface (the finger object may be determined to not to be touching the surface if the light pattern in the second image does not include a discontinuity (paragraph [48]).

	Claims 6, 7, 9, 11, 12 and 14 are method claims and storage medium claims for storing instruction of the device, and therefore, are rejected as the same reason as set forth in claims 1, 2 and 4 as discussed above.

In reference to claim 17, Chi discloses the at transmitted the at least portion (304) of the image to the computer system (the processor configured to receive images from the detector camera (104) and transmit to the display computer (108); see col. 3, lines 59-63), Teoh discloses the at least first image (602) of Fig. 5 comprises a second sub-region (606) that is different from the first sub-region (604) of the first image (col. 8, lines 17-26). 

In reference to claim 18, Teoh discloses the two portions (first portion 604) and (second portion 606) may be different sizes (col. 8, lines 44-45), but does not disclose the second sub-region (portion 606) is larger than the first sub-region (604) of the first image.
 	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to make the second portion larger than the first portion to provide clearer trackable feature for the processing unit to process the trackable data.

In reference to claim 19, Teoh discloses the second sub-region (606) has a predetermined size (7x7, 8x8, or 9x9 pixel portions of the frame image data) and predetermined location (portion with prominent trackable location); see col. 8, lines 40-52).

Claim(s) 3, 5, 8, 10, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chi, Zhang and Teoh in view of Oliver et al. (US 2005/0190157), hereinafter Oliver.
In reference to claim 3, Chi as modified does not disclose calculating a first contrast associated with the first image retrieved by the microcontroller; calculating a second contrast associated with a second image retrieved by the microcontroller; and determining that a difference value associated with the first contrast and the second contrast exceeds a threshold value.
In the same field of endeavor, Oliver discloses detecting the device touches a surface comprises:
calculating a first contrast (see 27 of Appendix A paragraph [42]) associated with the first image (33’ in Fig. 7) retrieved by the microcontroller (the speckle size characteristic is a contrast characteristic of the detected speckle pattern 33, and determining);
calculating a second contrast (see 11 of Appendix A)  (33” in Fig. 8) associated with a second image (33” in Fig. 8) retrieved by the microcontroller (paragraph [42]) and
determining that a difference value associated with the first contrast (27) and the second contrast (11) and compare with a threshold value (for example, once the contrast characteristic of the detected speckle pattern (33 of 33’ and 33”) is determined the controller 39 compares the contrast characteristic of the speckle pattern 33, for example, the different value associated with the first contrast and second contrast, with a threshold value for operating the device in tracking mode or non-tracking mode.  If the detected contrast is below the threshold contrast characteristic, the controller 39 determines the device should be operating in non-tracking mode (paragraph [46]). 
Oliver does not disclose determining that a difference value associated with the first contrast and second contrast exceeds a threshold valued. 
However, it would have been obvious for one of ordinary skill in the art at the time of the invention was made to determine the different value associated with the first contrast and second contrast exceeds a threshold valued determine the device should be operating the tracking mode.  
Furthermore, Applicant does not disclose the determining that the difference value associated with the first contrast and second contrast exceeds a threshold values provides any advantage, is used for a particular purpose or solves any stated problem, one of ordinary skill in the art would use the difference value of the first and second contrast that exceeds the threshold value to determine the device should be operating in a particular mode of operation.

In reference to claim 5, Chi does not disclose calculating a first contrast associated with a second image retrieved by the microcontroller; and determining that the first contrast is less than a threshold value.
Oliver discloses detecting device ceases touching the surface comprises:
calculating a first contrast (11) in vertical equation in Appendix A, paragraph   [42]) associated with a second image (33”) retrieved by the microcontroller; 
Oliver does not disclose determining that the first contrast is less than a threshold value. 
However, Oliver discloses that the grain size patter 33’ in Fig. 5 generally includes smaller speckle grains, on average, than the speckle pattern 33” in Fig. 6 (paragraph [38]). As the device moves relative to the tracking surface (25) speckle size changes, thereby altering the contrast of the detecting pattern 33” of the second image… by analyzing the change in speckle pattern or speckle contrast, the separation of the distance between the device and the tracking surface can be determined. (paragraph [38]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention was made to use the average grain size pattern of speckle pattern 33” as the threshold contrast to compare the first contrast of the second image to define the lift-off of the device from tracking surface (paragraph [38]).

	Claims 8, 10 and 13, 15 are method claims and storage medium claims for storing instruction of the device, and therefore, are rejected as the same reason as set forth in claims 4 and 5 as discussed above.

Claims 16 and  20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chi,  Zhang and Teoh in view of Litvak et al. (U.S. Patent No. 8,787,663), hereinafter Litvak.
	In reference to claim 16 and 20, Chi as modified does not disclose the analysis of the first image comprises the microcontroller further convert the second sub-second region of the first image from color to gray scale prior transmitting the second sub-region of the first image to the computer system.
	In the same field of endeavor, Litvak discloses converting image of a user’s hand (28) captured by a (22) from color to gray scale is used to track the hand location (to track the hand location, the color image is converted to a gray-scale (col. 12, lines 29-42).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to convert the image from color to gray scale in Chi as taught by Litvak to track the hand location to provide improved methods, systems and software for localizing and tracking parts of a body in color and depth images (col. 1, lines 64-67).

Response to Arguments
Applicant's arguments (see pages 6-8 of the Remarks filed October 6, 2021) with respect to claims 1-15 are fully considered, but they are not persuasive.
	With respect to claim 1, Applicant argues that “…in the rejections, the Examiner maps the first image, recited in claim 1, to the first frame 302, disclosed in Teoh; and the sub-region of the first image, recited in claim 1, to the first pixel portion 304 of the first frame 302, disclosed in Teoh. See Office Action, pages 5-6. … Teoh does not teach or suggest that the first pixel portion 304 has a predetermined location within the first frame 302. Rather, Teoh discloses that the system processes the first frame 302 to identify the location of a first pixel portion 304 within the first frame 302 having prominent trackable features. In view of at least these distinctions, Applicant submits that Teoh cannot be properly interpreted as teaching or suggesting the above limitations of claim 1. Applicant argues that Teoh does not teaches or suggests that the first pixel portion (304) has a predetermined location within the frame (302), see page 8 or the Remarks
	The examiner respect fully disagrees, Teoh discloses the processing unit 220 operates in different modes of operations for displacement estimation. In a first mode of operation, the processing unit 220 correlates entire frames of image data for displacement estimation. In a second mode of operation, the processing unit 220 selects a portion of a reference frame of image data of the navigation surface 106 with prominent trackable features and then only correlates that portion of the reference frame of image data with a corresponding portion of a previously captured frame of image data of the navigation surface for displacement estimation, (see col. 4, lines 40-50); In the second mode of operation, … rather than using the entire or full frames of image data. A corresponding portion of a frame of image data is the portion of the frame of image data having the same size as the selected portion with prominent trackable features and positioned in the same location in the frame of image data as the selected portion in the particular frame of image data. The results of the cross-correlation are then used to produce the output directional delta X and Y displacement values by the processing unit 220. (col. 6, lines 15-29).
	Consequently, Teoh clearly teaches the pixel portion (304) have predetermined location (has a predefined portion with prominent trackable feature; col. 6, lines 25-28)  within the frame (302), col. 6, lines 15-29.
	With respect to newly added claims 16-20, see the rejections as applied to those claims as above.
	Therefore, the rejection is maintained.



Conclusion 
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUC Q DINH/Primary Examiner, Art Unit 2692